Title: To Thomas Jefferson from Steuben, 1 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Jany. 1st 1781

Your Excellencys Observation with respect to the artificers is just. A proportion of the Regiment furnished by Pennsylvania should certainly be destined for the Southward. I shall write the Board of War immediately on the Subject and have no doubt they will be sent on.
The situation of our affairs are such that Necessity obliged Gen. Greene to require many things from the southern States which were not Alloted them in the general requisitions of Congress but which it was necessary they should furnish, tho’ at the Expence of the Continent. Such were the Horses for Lees Corps from Maryland, arms and Equipment of the new recruits from this State, and many other Articles. The call for artificers must be considered in the same light. It must be a considerable time before those from  Pennsylvania can be raised and sent on, and therefore without we can procure a temporary supply from hence, the service must suffer—and that at a time when our greatest efforts are necessary to stop the progress of the Enemy.
To employ the Quarter Master to engage the Artificers, with the few means in his power of finding them, would be a loss of time, which in the present moment might prove dangerous, whilst Government, from the variety of agents they could employ in the business, would be able to procure them in a short time. These considerations urge me to repeat my request that the State would furnish the Artificers called for. I am &c.
